Citation Nr: 0414017	
Decision Date: 06/01/04    Archive Date: 06/10/04

DOCKET NO.  95-12896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than May 28, 1996 
for a total rating for  post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Kenneth Carpenter, Attorney at 
Law


ATTORNEY FOR THE BOARD

W. Yates, Counsel





REMAND

The veteran served on active duty from March 1963 to 
September 1976.

This case came before the Board of Veterans' Appeals (Board), 
in pertinent part, from a September 1997 RO decision which 
resulted in the veteran being assigned a total rating for 
PTSD effective from May 28, 1996.  The veteran appealed to 
the Board for an earlier effective date for such rating.  In 
a March 2003 decision, the Board denied the claim.  The 
veteran appealed the Board's decision to the U.S. Court of 
Appeals for Veterans Claims (Court).  In a November 2003 
joint motion, the parties (the veteran and the VA Secretary) 
requested the Court to vacate and remand that portion of the 
Board decision which denied an effective date earlier than 
May 28, 1996 for a total rating for PTSD.  A November 2003 
Court order granted the joint motion, and the case was 
subsequently returned to the Board.

According to the joint motion and Court order, the Board must 
further address VA compliance with the notice provisions of 
the Veterans Claims Assistance Act of 2000.  See 38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); Charles 
v. Principi, 16 Vet.App. 370 (2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The Board itself may not provide 
such notice.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (2003).  

To comply with the joint motion and Court order, the Board 
remands the case to the RO for the following action: 

1.  The RO should send the veteran written 
notice concerning the evidence and 
information necessary to substantiate his 
claim for an earlier effective date for a 
total rating for PTSD, including notice of 
what portion he is to provide and what 
portion the VA is to provide.   

2.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, the RO should review the claim 
for an earlier effective date for a total 
rating for PTSD.  If the claim is denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case, and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	                  
_________________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


